Citation Nr: 0020318	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for postoperative 
status squamous cell carcinoma (claimed as skin cancer) as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to July 1955 
and from October 1955 to November 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board REMANDED the case to the RO 
in January 1999 for additional development.  


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss disability is 
attributable to service.

2.  Competent evidence showing a nexus between the veteran's 
squamous cell carcinoma and his active service, to include 
possible exposure to ionizing radiation, is not of record.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.385 (1999).

2.  The veteran's claim of entitlement to service connection 
for squamous cell carcinoma (claimed as skin cancer) as 
secondary to exposure to ionizing radiation is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit, 5 Vet. App. at 92-93.  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

I.  Hearing loss

The veteran contends that service connection should be 
granted for his bilateral hearing loss as he had slight 
hearing loss at separation.  In the instant case, the Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
do not have to be met during service.  Hensley v. Brown, 
5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

At his July 1948 entrance examination, hearing evaluation was 
15/15 whispered voice in each ear.  Subsequent hearing 
evaluations in July 1951, June 1955, and October 1955 also 
show 15/15 whispered voice in each ear.

On audiological evaluation in June 1959, pure tone thresholds 
converted to ISO units, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
-5
LEFT
20
10
5
0
-5

Whispered voice was again 15/15 in each ear.

In October 1960, pure tone thresholds converted to ISO units, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
10
LEFT
30
20
15
15
15

The results showed a decrease in hearing ability during 
service.  See Hensley.  

At a January 1994 VA audiological examination, the veteran 
complained of decreased hearing.  The veteran reported a 
history of excessive exposure to noise in the military for 10 
years without ear protection.  An audiogram revealed that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
30
50
LEFT
20
20
10
25
55

Speech discrimination scores were 96 percent in each ear.  
The diagnosis was moderate high frequency, bilateral 
sensorineural hearing loss.

The undisputed evidence establishes that the veteran 
experienced a decrease in hearing ability during service and 
had impaired hearing at the time of separation.  Moreover, 
the veteran's DD214 reveals that he served as aircraft 
mechanic from 1948 to 1960.  Bilateral hearing loss 
disability has currently been diagnosed, and the examiner 
specifically noted the veteran's excessive noise exposure 
during service.  With application of the benefit of the doubt 
rule, the Board finds that his bilateral hearing loss 
disability began with the decrease in hearing ability shown 
in service.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss disability is 
warranted.

II.  Squamous cell cancer of the face

The veteran has appealed the denial of service connection for 
skin cancer.  The veteran has not claimed that carcinoma was 
manifest during service or within one year of separation from 
service.  Rather, he asserts that service connection should 
be granted on the basis of his exposure to ionizing radiation 
during atmospheric nuclear weapon testing during service.

Service connection for a disability that is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 15 
types of cancer that are presumptively service connected.  38 
U.S.C.A. § 1112(c) (West 1991); see also 38 C.F.R. § 3.309(d) 
(1999).  Second, 38 C.F.R. § 3.311(b) (1999) provides a list 
of "radiogenic diseases" that will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Davis v. Brown, 10 Vet. App. 209 (1997) 
(citing Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996) aff'd sub nom., 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997)).

In the instant case, the Defense Nuclear Agency has confirmed 
that the veteran participated in Operations REDWING, PLUMBBOB 
and HARDTACK I, series of atmospheric nuclear weapon 
detonations conducted in 1956 through 1958.
Operations REDWING, PLUMBBOB and HARDTACK I are recognized by 
VA as operational periods in which onsite participation 
entitles veterans to presumptive service connection for 
several specified conditions.  38 U.S.C.A. § 1112(c) (West 
1991) see also 38 C.F.R. § 3.309(d)(3) (1999).  "Onsite 
participation" is defined as "presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test."  38 C.F.R. § 3.309(d)(3)(iv)(A).  Thus, 
the Board deems that the veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons in accordance with 38 C.F.R. § 
3.311(b)(1)(i) (1999), and is a radiation exposed veteran as 
defined by 38 C.F.R. § 3.309(d)(3)(i) (1999).

The veteran asserts that he was hospitalized at a VA Medical 
Center in Birmingham in 1961 for problems related to 
radiation exposure and that has been diagnosed and treated 
for skin cancer of the face in 1992 and that this skin cancer 
was the result of his exposure to ionizing radiation during 
service.  The RO attempted to obtain records from the 
Birmingham VAMC from 1960 to 1962; however, the Birmingham 
VAMC reported that they have no records on this veteran for 
that time period.  Private medical records dated from July to 
August 1992, including an August 1992 pathology report, show 
diagnoses and treatment for squamous cell carcinoma of the 
left forehead and temple of the keratoacanthoma type.  At 
January 1994 VA examination, the veteran reported having 
developed and removal of skin lesions of his face in 1992.  
On evaluation, two slightly depressed hypopigmented scars of 
the left forehead and temple were noted; there was no 
evidence of recurrence.  The diagnoses included status post 
squamous cell carcinoma of the keratoacanthoma type without 
evidence of recurrence, actinic keratosis, and numerous 
seborrheic keratoses.

As noted previously, the Defense Nuclear Agency, in September 
1994 correspondence confirmed the veteran's participation in 
atmospheric nuclear testing in the 1950s.  According this 
agency, the scientific dose reconstruction indicates that the 
veteran would have received a probable dose of 9.5 rem gamma 
(upper bound of 11) of radiation for Operations REDWING, 
PLUMBBOB, and HARDTACK I.  

The veteran's file was sent for radiation review.  In a 
February 1995 memorandum, the Assistant Chief Medical 
Director for Public Health and Environmental Hazards opined 
that it was unlikely that the veteran's carcinoma of the skin 
resulted from exposure to ionizing radiation in service.  
Later in February 1995, the Director of VA Compensation and 
Pension Service opined that there was no reasonable 
possibility that the veteran's skin cancer was the result of 
his in- service exposure to ionizing radiation.

The Board notes that the medical evidence does not show, nor 
does the veteran contend, that his claimed disorder, skin 
cancer, is included in the fifteen types of cancer that are 
subject to presumptive service connection under 38 U.S.C.A. § 
1112(c) (West 1991).  

For purposes of 38 C.F.R. § 3.311(b) (1999), the Board notes 
that the medical evidence shows that veteran's claimed skin 
cancer disorder is one of the radiogenic diseases listed in 
the regulation.  See 38 C.F.R. § 3.311(b)(2) (1999).  
However, as noted, the Director of VA Compensation and 
Pension Service found that given the veteran's probable dose 
of radiation during service, there was no reasonable 
possibility that his squamous cell skin cancer was 
attributable to exposure to ionizing radiation during 
service.
 
The claim for service connection for squamous cell carcinoma 
is not well grounded.  See Caluza, supra.  While the veteran 
has alleged that his skin cancer was the result of his 
exposure to ionizing radiation during service, in the absence 
of evidence demonstrating that he has the requisite training 
to proffer medical opinions, his contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  The Board has 
carefully considered the veteran's statements with respect to 
his claim; however, through his statements alone, he cannot 
meet the burden imposed by section 5107(a) merely by 
presenting his lay statements as to the existence of a 
disease and a relationship between that disease and his 
service because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. 492.  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, there 
is no competent evidence from a medical professional that the 
veteran's squamous cell carcinoma was related to service, to 
include exposure to ionizing radiation during service.  Thus, 
the claim for service connection for squamous cell carcinoma 
is not well grounded.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss disability is 
granted.  

Service connection for squamous cell carcinoma as a result of 
exposure to ionizing radiation is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

